Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2021 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to RCE/ communications filed on 02/17/2021.
Claim 1 has been amended.
Claims 2-4 were previously cancelled. 
There are no new claims.
Claim 1 is presented for examination, and remains pending in this application.

Response to arguments regarding Claim Objections
In the Final Office Action mailed on 08/19/2020, claim 1 was objected to due to minor informalities. In the response filed on 02/17/2021, applicant has amended the claim to obviate the objections. As a result, the claim objection made in the Final Office Action mailed on 08/19/2020 has been withdrawn.

Response to arguments regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/arguments, see page 5-6 of REMARKS, filed 02/17/2021, with respect to rejection of claims under 35 USC §103 have been fully considered but they are not persuasive. In the response filed on 02/17/2021, applicant puts forth in substance that:
“In view of the amended claim, Applicant respectfully traverses the rejection, the interpretation, and the modification of the references.
Yerli, Forsman, Krikorian and Nelson do not disclose the configuration of "the live participant terminals are configured to share the video and audio transmitted and received between the live participant terminals during the bidirectional call and downloaded by one of the live participant terminals with other live participant terminals through the first communication network so that the video and audio transmitted and received between the live participant terminals during the bidirectional call can be delivered to each other among the live participant terminals." 
The examiner states in the Office Action that the configuration of "the live participant terminals are configured to share content data downloaded by one of the live participant terminals with other live participant terminals through the first communication network so that the content data can be delivered to each other among the live participant terminals" is not disclosed in the Yerli (modified by Forsman) but is disclosed in Krikorian. Although Krikorian discloses the configuration to share the downloaded contents, the video and audio transmitted and received between the live participant terminals during the bidirectional call and downloaded by one of the live participant terminals are not shared in Krikorian.
Accordingly, Applicant respectfully requests the withdrawal of the rejection of Claim 1 under 35 U.S.C. §103 because Yerli, Forsman, Krikorian, Nelson nor other documents neither anticipates, clearly anticipates, nor renders as obvious the recited claim limitations.
Therefore, Applicant respectfully submits that Claim 1 is allowable over the cited reference and solicit reconsideration and allowance of this claim.” (See page 5-6 of REMARKS, filed 02/17/2021).

the live participant terminals are configured to share the video and audio transmitted and received between the live participant terminals during the bidirectional call and downloaded by one of the live participant terminals with other live participant terminals through the first communication network so that the video and audio transmitted and received between the live participant terminals during the bidirectional call can be delivered to each other among the live participant terminals" it is noted that Yerli discloses (see [0051] in view of Fig.1:102-104) that a client device (operated by a user) provides a live recording (e.g., via input to a device operated by the user) for a Live Profile, which is received (e.g., by the server hosting the online system) in step 102. In step 104, the user may also define (e.g., via input to the device operated by the user) access permissions that specify other users or a group of viewers, which are authorized to access the Live Profile of the user. Yerli also discloses (see [0052]-[0053] in view of Fig.1:106-110) that based on the access permissions, the system determines in step 108, if the viewer (such as friends of the user or other closely affiliated users) is authorized to access the live recording, and the live recording is presented to the viewer as a Live Profile in step 110. [0008] further discloses that the live recording may be provided to the online system as a live media stream, such as a live video stream. The first user may, for example, use a web cam or an integrated video or image camera in a mobile device to generate a stream of visual data showing the environment of the terminal of the user, which may, for example, be enhanced with audio data as well as other multimedia data and further information.
The examiner does not see the difference between the argued subject matter in the amended claim, and the live audio-visual recording shared amongst permitted users, as disclosed by Yerli. Apart from a pure allegation that the cited references to Yerli does not disclose the argued limitations, the applicant’s argument also does not clarify the difference(s). For this reason, the applicant’s argument are not persuasive.
Applicant's arguments with respect to the reference to Krikorian have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Yerli (US 20130205408 A1) in view of Forsman et al. (hereinafter, Forsman, US 20130159388 A1) and in further view of Nelson et al. (hereinafter, Nelson, US 20040008635 A1).
Regarding claim 1, Yerli discloses a live broadcast system comprising:
live participant terminals used by particular live participants, provided with an input device which acquires video and audio of the particular live participants (see [0008] lines 1-7; the live recording may be provided to the online system as a live media stream, such as a live video stream… the first user may use a web cam or an integrated video or image camera in a mobile device to generate a stream of visual data showing the environment of the terminal of the user, which may, for example, be enhanced with audio data; a mobile device or the terminal of the user corresponds to a live participant terminal; a web cam or an integrated video or image camera corresponds to an input device provided in , and configured to receive an operation signal of the particular live participants (see [0015] lines1-6; an "in place" chat may be started or any other activity may be initiated in response to the second user interacting with the user representation. Thus, the activity is directly initiated from the Live Profile of the first user. The first user may receive a notification about the initiated activity, which enables the first user to react appropriately; receiving a notification about the initiated activity corresponds receive an operation signal of the particular live participants);
a live participant communication unit configured to perform a bidirectional call by transmitting and receiving video and audio acquired with the input device on a real time base (see [0008] lines 1-2; live recording may be provided to the online system as a live media stream, such as a live video stream; also see [0011]; a group of users are immediately provided with audio and/or visual of the live recording by the online system; also see [0014] lines 10-17; during the "in place" chat, participants may see and hear each other by broadcasting the video and audio data of the live recording; the in-place chat corresponds to the bidirectional call; also see last 5 lines of [0055]; once the user initiates a streaming originating from his web cam or other camera, all moves and actions in front of the camera are captured and displayed in real-time; the processor of the mobile device or the terminal of the user corresponds to the live participant communication unit, such processor being inherent in a mobile device/ terminal) through a first communication network which is a peer-to-peer network formed by the live participant terminals (also see last 4 lines of [0029]; media streaming, such as audio and/or video streaming, is preferably based on any kind of suitable approach or streaming technique, such as a peer-to-peer network architecture; peer-to-peer network architecture corresponds to a first communication network formed by the live participant terminals);
a graphic interface control unit configured to generate an icon (see Fig.2:210 and/or 212) designating video and audio transmitted and received during the bidirectional call performed by the live participant communication unit (see [0010] lines 1-6; each content may be tagged or marked with some indications referring to the users owning the content or being involved in the activity, respectively. For example, the content or activity may be presented by a combination of an icon and at least one nickname referring to the respective owners or participants; also see [0012]; user can enable a Live Profile, comprising his video and potentially an audio stream, within the network…this will result in an instantaneous video picture update in his profile, which may be specifically displayed as his profile icon or his picture icon to authorized viewers; also see [0055] lines 15-30; If a user associated with the content item 208 provides a live recording, the Live Profile may be activated and the viewers may be notified by a visual indicator or icon 210 that notifies other users about availability of the Live Profile… the user icon 212 is "live" and/or animated once the user initiates a streaming originating from his web cam or other camera; the processor of the mobile device or the terminal of the user corresponds to the graphic interface control unit, such processor being inherent in a mobile device/ terminal);
a broadcast screen generation unit configured to display the icon (see Fig.2:210 or 212; also see Fig.3A:302 or 304) in order that the icon can be selected by an operation signal of the particular live participants (see [0010]; by clicking on or otherwise selecting or triggering the icon and/or the nickname, online system may directly provide the received live recording to the second user as the user representation, also called "Live Profile"; also see [0056]; viewer may hover the mouse or another input device over the Live Profile icon 302 of another user…by hovering the mouse over the icon 302 a video chat option may appear which automatically starts an "in place" Live Profile chat… also, the viewer may be required to confirm the start of the "in place" chat with the other user by clicking on a visual representation 304), and generate a broadcast screen for outputting video and audio transmitted and received by the live participant communication unit during the bidirectional call in response to a selection operation by the operation signal (see [0056]; if the "in place" Live Profile chat or live conference is being activated via mouse hover or another suitable interaction, the display may show both ;
a content acquisition unit configured to acquire the broadcast screen from the live participant terminals (see [0028]-[0029]; online system comprises a configuration module accessible by a first user of the online system configured to receive a live recording of the first user; configuration module that receives live recording corresponds to content acquisition unit) and accumulate the broadcast screen in a content information accumulating unit (see [0028]-[0029]; the live recording may be temporarily stored by the online system in a storage device, such as a streaming server or another component of the online system; the storage device or another component that stores live recording corresponds to content information accumulating unit);
a broadcast screen delivery unit configured to deliver the broadcast screen accumulated in the content information accumulating unit (see [0028]-[0029]; the storage device or another component that stores live recording corresponds to content information accumulating unit) through a second communication network which is separated from the first communication network (see [0010]; by clicking on or otherwise selecting or triggering the icon and/or the nickname, online system may directly provide the received live recording to the second user as the user representation, also called "Live Profile"; the Live Profile that provide live recording video stream to the second user corresponds to broadcast screen; also see last 4 lines of [0028]; the online system comprises an output interface accessible by the second user configured to provide the live recording to the second user as the representation of the first user; output interface of the online system configured to provide the live recording corresponds to broadcast screen delivery unit; also see last 4 lines of [0029]; media streaming, such as audio and/or video streaming, is preferably based on any kind of suitable approach or streaming technique, such as a one-server solution, or a server cloud solution; also see [0040], [0027] lines 11-12; also see Abstract lines 1-3; the online system of at least one server or a server cloud solution hosting ;
a viewer terminal used by predetermined viewers other than the live participants and configured to receive and output the broadcast screen (see [0029] and [0040]; The live recording may be temporarily stored by the online system in a storage device, such as a streaming server or another component of the online system, and provided to authorized viewers; examiner articulates that authorized viewers correspond to predetermined viewers; examiner also articulates that since recording are temporarily stored by the online system (e.g. server of a social network) in a storage device and provided to authorized viewers, these viewers that receive media stream of the live recording from the server (of a social network) are viewers other than live participants that receive live media using peer-to-peer network); 
a connection managing unit configured to permit the viewer terminal to connect with the first communication network (see [0008] lines 11-17; the online system is configured to guarantee that the live recording is provided only to those viewers that are authorized to access the live recording by the respective permissions and rules set by the first user; also see [0051] lines 11-16; also see [0059]; online system may store for each user, a user profile that may include a definition of access permissions, which specify individual users or a group of users that are authorized to access the Live Profile of the respective user; examiner interprets that the online system receives the access permission signal from the user device; also see [0010]; the online system or a connected processing component may determine if the second user has the permissions or rights to access the live recording and, if so, the online system provides the live recording to the second user; the processor of the online system or the connected processing component corresponds to the connection managing unit), and
a manager terminal configured to control the bidirectional call and delivery through the first communication network and the second communication network (see [0008] lines 11-17; first user may explicitly define groups of users, characteristics of users, and other or general rules specifying users which are allowed to access the live recording. The online system is configured to guarantee that the live recording is provided only to those viewers that are authorized to access the live recording by the respective permissions and rules set by the first user; also see [0051] lines 11-16; the user may also define (e.g., via input to the device operated by the user) access permissions that specify other users or a group of viewers, which are authorized to access the Live Profile of the user… the user may repeat the step and may modify or change the access permissions at any time; the examiner interprets that the device operated by the first user who defines and redefines access permission corresponds to the manager terminal; by defining and redefining access permissions, the device controls that the live recording is provided only to those viewers that are authorized to access the live recording, thereby controlling the bidirectional call and delivery; also see last 4 lines of [0029]; also see [0027] lines 11-12; also see Abstract lines 1-3; the delivery of live content is through the first communication network (per-to-peer network) and the second communication network (online system of at least one server or a server cloud solution hosting social networks) ),
wherein the live participant terminals are configured to share the video and audio transmitted and received between the live participant terminals during the bidirectional call and downloaded by one of the live participant terminals with other live participant terminals through the first communication network so that the video and audio transmitted and received between the live participant terminals during the bidirectional call can be delivered to each other among the live participant terminals (see [0010], [0014]-[0015]; during the "in place" chat, participants may see and hear each other by broadcasting the video and audio data of the live recording; also see [0030]-[0034]; peer-to-peer network architecture corresponds to a first communication network; also see [0051]-[0053] in view of Fig.1:102-110; a client device (operated by a user) provides a live recording (e.g., via input to a device operated by the user) for a Live Profile, which is received (e.g., by the server hosting the online live recording is presented to the viewer as a Live Profile in step 110; also see [0008]; the live recording may be provided to the online system as a live media stream, such as a live video stream. The first user may, for example, use a web cam or an integrated video or image camera in a mobile device to generate a stream of visual data showing the environment of the terminal of the user, which may, for example, be enhanced with audio data as well as other multimedia data and further information), and 
the live participant communication unit is configured to have the viewer terminal permitted by the connection managing unit to participate in the bidirectional call (see [0010]; the online system or a connected processing component may determine if the second user has the permissions or rights to access the live recording and, if so, the online system provides the live recording to the second user; the processor of the online system or the connected processing component corresponds to the connection managing unit; the processor of the mobile device or the terminal of the user corresponds to the live participant communication unit, such processor being inherent in a mobile device/ terminal also see [0014] lines 10-17; during the "in place" chat, participants may see and hear each other by broadcasting the video and audio data of the live recording; the in-place chat corresponds to the bidirectional call).
Although Yerli discloses broadcast screen accumulated in the content information accumulating unit, as set forth above (see [0028]-[0029]),Yerli also does not explicitly disclose a metadata generation unit configured to generate metadata of the broadcast screen, wherein the metadata contains a reproduction time of the broadcast screen and a path to the broadcast screen accumulated in the content information accumulating unit, the broadcast screen delivery unit extracts the broadcast screen accumulated in the content information accumulating unit based on the path, and arrange the content data in an order of the reproduction time, and the broadcast screen generation unit is provided with a manager operation unit configured to decide whether or not to apply a right to the live participant terminals to speak to the video and audio in response to an operation signal from the manager terminal.
a metadata generation unit (see Fig.2:218) configured to generate metadata (see Fig.3:310) of the broadcast screen (see [0027]-[0028] in view of Fig.2:218a (Step 5); processing unit 218 is configured to generate a manifest if there is one file of the content stream 203 or a master manifest if there are multiple files of the content stream 203…the content provider 204 (e.g., broadcast network 204a may provide the file or multiple files of the content stream 203) accumulated in the content information accumulating unit (see [0027] in view of Fig.2:210; segmenting unit 210 is configured to receive one file of the content stream 203 or multiple files of the content stream 203; also see [0029] in view of Fig.3:304; At step 304, the streaming server 206 receives one file or multiple files of the content stream 203; also see [0040]; streaming server 206 (e.g., adaptive streaming server 206) configured to receive a live content stream 203 and then adaptively deliver the live content stream 203 via an IP network 208 to one or more clients 202), 
wherein the metadata contains a reproduction time of the broadcast screen and a path to the broadcast screen accumulated in the content information accumulating unit (see [0027]-[0028]; the manifest includes references (e.g., URLs) corresponding to fragments (e.g., 10 second fragments) of the content stream 203; the reference URL corresponding to the stream fragment equates to a path to the broadcast screen; also see [0029] and [0039]; start time and a stop time associated with the requested 10 second fragments equate to reproduction time of the broadcast screen), and 
the broadcast screen delivery unit extracts the broadcast screen accumulated in the content information accumulating unit based on the path, and arrange the content data in an order of the reproduction time (see [0028] in view of Fig.2:218b (step 8) and 220 (step 9); manifest that includes references URLs corresponding to fragments of the content stream 203 is stored in the random access memory unit 211… processing unit 218 is configured to obtain bytes associated with the requested fragment from the data structures stored in the random access memory unit 111. For example, the processing unit 218 uses a start time and a stop time associated with the requested fragment and computes the corresponding pointers associated with the data structures to lookup bytes from the one or more data structures associated with the requested fragment (step 8)… the output interface 220 is configured to send .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Forsman with Yerli to generate metadata of the broadcast screen, wherein the metadata contains a reproduction time of the broadcast screen and a path to the broadcast screen accumulated, to extract the accumulated broadcast screen based on the path, and to arrange the content data in an order of the reproduction time.
One of ordinary skill in the art would have been motivated so the client can obtain and playback the content stream (Forsman: see last line of [0028]).
Yerli (modified by Forsman) does not explicitly disclose the broadcast screen generation unit is provided with a manager operation unit configured to decide whether or not to apply a right to the live participant terminals to speak to the video and audio in response to an operation signal from the manager terminal.
Nelson discloses the broadcast screen generation unit is provided with a manager operation unit configured to decide whether or not to apply a right to the live participant terminals to speak to the video and audio in response to an operation signal from the manager terminal (see [0054] in view of Fig.6; in a presentation/ training conference, the speaker wishes to only hear a questioner while the audience wishes to primarily hear the speaker and possibly the questioner… the audio options are extended to include listening only to a single speaker with the capability of logically "passing the microphone" to an appropriate participant. In addition, the logical "speaker" often becomes the primary video image distributed to the other participants; also see [0061]; a speaker may have an interface that prevents audio from all participants until a question-answer session begins. A user-interface icon shown through the region identified as the server user interface may be used to pass or request control from the current speaker to another participant, i.e., who will continue the conference; the examiner articulates that the device operated by the current conference speaker who logically passes control from the speaker to another appropriate participant (thereby providing the participant with a right to speak) corresponds to the manager terminal; the examiner also articulates that the processor of the device or the terminal of the audience/ participant of the conference presentation corresponds to the broadcast screen generation unit provided with a manager operation unit, such processor being inherent in a device/ terminal being used in conference presentation; logically passing the microphone or control to the appropriate participant corresponds to an operation signal from the manager terminal; upon receiving the control to speak from the current speaker, the other participant becomes the logical/ primary "speaker" whose video image is then distributed to the other participants; this implies that the right to speak is applied to/by the live conference participant who is logical/ primary "speaker", while other participants are prohibited from speaking during that time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nelson with Yerli and Forsman to have a live broadcast system wherein the broadcast screen generation unit is provided with a manager operation unit configured to decide whether or not to apply a right to the live participant to speak to the video and audio in response to an operation signal from the manager terminal.
One of ordinary skill in the art would have been motivated to provide a multi-participant videoconferencing environment with clients wherein each of a plurality of participants can communicate real-time video and audio data in a videoconference session (Nelson: [0012]-[0014]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El Khayat et al. (US 20120309425 A1) discloses audio and/or video streaming on demand in an ad-hoc P2P network.
Rengaraju et al. (US 20060121924 A1) teaches Push-to-Video service mode allowing transmission of video and audio streams from an originating wireless communication unit having floor control to a wireless target communication unit.
deCharms (US 20140368601 A1) discloses a live video or audio call may be started between the user device and the responder device using a peer-to-peer connection between the user device and the responder device.
Rhinow et al. (Non-Patent Literature titled “P2P Live Video Streaming in WebRTC”, 2014, IEEE) discloses implementation/ feasibility of large-scale peer-to-peer video streaming application using WebRTC.
Lee et al. (Non-Patent Literature titled “Live Video Streaming Using P2P and SVC”, 2008, Springer) explores how to provide Video Streaming service by employing P2P and SVC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453